Writ of error in this case is to a final judgment for the plaintiff in an action to recover a real estate commission.
The questions raised and argued have been considered but we find no error that would warrant reversal nor does it appear that an opinion would serve any useful purpose so the judgment is affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, P. J., and BROWN, J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices CHAPMAN and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.